Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,969,386 (hereinafter “the reference patent”) in view of US 20060214104  (hereinafter “Pope”). The claims at issue are not patentably distinct from each other because claims 1 and 10 (which depends from claim 1) of the reference patent recites a sample plate with a well having beads, wherein the well comprises recesses, which thus meets some of Applicant’s limitations in the present claims 12 and 16. Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope. Examiner notes that claim 12 does not require that there be only a single bead in a recess, nor that there be a fluid-tight seal between the bead and recess. Thus given the broadest reasonable interpretation, claim 12 reads of a well for retaining [i.e., capable of retaining] a single bead, wherein the beads are non-spherical.
As to the present claim 13, see paragraph 0486 of Pope and discussion above.
As to the present claims 14-15, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claim 17, see claim 10 of the reference patent, which implies that the recesses are arranged circumferentially in a circle around a central portion of the sample well, since claim 1 of the reference patent (from which claim 10 depends) recites that the beads are arranged in a circular arrangement.
As to the present claim 18, see claim 10 of the reference patent.
[Examiner notes that the reference patents recites a sample plate comprising well(s) having a circular arrangement of reagent beads, and an interference or friction fit between a bead and a recess of the well (claim 11). However, regarding the present claim 1, the claims of the reference patent does not recite that the pockets, recesses or bores of the well(s) are arranged to retain and secure a single, respective reagent bead by an interference or friction fit to substantially fluid-tightly seal the pocket, recess, or bore. Regarding the present claim 7, the reference patent does not recite recesses around a central fluid receiving area such that each recess is located radially outward of and fluidly exposed to the central fluid receiving area. While the reference recites in claim 1 that the well has a circular arrangement of beads, and in claim 10 (which depends from claim 1), that beads are located in each recess of the well, the reference does not recite that the recess is fluidly exposed to a central fluid receiving area.]


Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,541,246 (hereinafter “the reference patent”) in view of US 20060214104  (hereinafter “Pope”). The claims at issue are not patentably distinct from each other because claim 1 of the reference patent recites a sample plate with a well having beads, wherein the well comprises recesses, which thus meets some of Applicant’s limitations in the present claims 12 and 16. Moreover, Pope discloses that reagent beads can be sphericfal or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope. Examiner notes that claim 12 does not require that there be only a single bead in a recess, nor that there be a fluid-tight seal between the bead and recess. Thus given the broadest reasonable interpretation, claim 12 reads of a well for retaining [i.e., capable of retaining] a single bead, wherein the beads are non-spherical.
As to the present claim 13, see paragraph 0486 of Pope and discussion above.
As to the present claims 14-15, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claim 17, see claim 9 of the reference patent.
As to the present claim 18, see claim 1 of the reference patent.
[Examiner notes that the reference patents recites a sample plate comprising well(s) having a circular arrangement of reagent beads, and an interference or friction fit between a bead and a recess of the well (claim 11). However, regarding the present claims 1 and its dependent claims, the claims of the reference patent does not recite that the pockets, recesses or bores of the well(s) are arranged to retain and secure a single, respective reagent bead by an interference or friction fit to substantially fluid-tightly seal the pocket, recess, or bore. Regarding the present claims 7 and its dependent claims, the reference patent does not recite recesses around a central fluid receiving area such that each recess is located radially outward of and fluidly exposed to the central fluid receiving area. While the reference recites in claim 1 that the well has a circular arrangement of beads, and in claim 10 (which depends from claim 1), that beads are located in each recess of the well, the reference does not recite that the recess is fluidly exposed to a central fluid receiving area.]



Claims 7-9, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,367 (hereinafter “the reference patent”) in view of US 20060214104  (hereinafter “Pope”). 
Regarding the present claim 7, the claims at issue are not patentably distinct from each other because claim 14 of the reference patent (which depends from claims 1, 8, and 13) recites a sample plate with a well having beads, wherein the well comprises recesses, which thus meets some of Applicant’s limitations in the present claims, including the limitations that the recess if located radially outward of and fluidly exposed to the central fluid receiving area (see claims 13 and 14, which implies this).
Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope. 
Furthermore, as to the beads being made from glass, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claims 8 and 9, as discussed above, Pope teaches that beads can be spherical or irregular (non-spherical).
As to the present claim 11, see claim 14 of the reference patent.
 Regarding the present claim 12, the claims at issue are not patentably distinct from each other because claim 14 of the reference patent (which depends from claims 1, 8, and 13) recites a sample plate with a well having beads, wherein the well comprises recesses, which thus meets some of Applicant’s limitations in the present claims 12 and 16. Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope. Examiner notes that claim 12 does not require that there be only a single bead in a recess, nor that there be a fluid-tight seal between the bead and recess. Thus given the broadest reasonable interpretation, claim 12 reads of a well for retaining [i.e., capable of retaining] a single bead, wherein the beads are non-spherical.
As to the present claim 13, see paragraph 0486 of Pope and discussion above.
As to the present claims 14-15, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claim 17, see claim 12 of the reference patent.
As to the present claim 18, see claim 16 of the reference patent.
[Examiner notes that regarding the present claims 1 and its dependent claims, and claim 10, the claims of the reference patent does not recite that the pockets, recesses or bores of the well(s) are arranged to retain and secure a single, respective reagent bead by an interference or friction fit to substantially fluid-tightly seal the pocket, recess, or bore.] 


Claims 1-6 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,523,701 (hereinafter “the reference patent”) in view of US 20060214104  (hereinafter “Pope”). 
Regarding the present claim 1, the claims at issue are not patentably distinct from each other because claim 1 of the reference patent recites a sample well with recesses having a bead deposited and secured within a recess to for a substantially fluid-tight circumferential seal. Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope.
As to the beads being made from glass, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claims 2 and 6, see claim 1 of the reference patent.
As to the present claim 3, see claim 13 of the reference patent.
As to the present claims 4 and 5, as discussed above, Pope teaches that beads can be spherical or irregular (non-spherical).
Regarding the present claim 12, the claims at issue are not patentably distinct from each other because claim 1 of the reference patent recites a sample plate with a well having beads, wherein the well comprises recesses, which thus meets some of Applicant’s limitations in the present claims 12 and 16. Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope. Examiner notes that claim 12 does not require that there be only a single bead in a recess, nor that there be a fluid-tight seal between the bead and recess. Thus given the broadest reasonable interpretation, claim 12 reads of a well for retaining [i.e., capable of retaining] a single bead, wherein the beads are non-spherical.
As to the present claim 13, see paragraph 0486 of Pope and discussion above.
As to the present claims 14-15, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claim 17, see claim 13 of the reference patent.
As to the present claim 18, see claim 1 of the reference patent.
[Examiner notes that regarding the present claim 7, while the reference patent at claim 13 recites that the recesses are arranged circumferentially around a central portion of the well, the reference patent does not recite that the recesses are fluidly exposed to the central fluid receiving area.] 


Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,244,069 (hereinafter “the reference patent”) in view of US 20060214104  (hereinafter “Pope”). 
Regarding the present claim 12, the claims at issue are not patentably distinct from each other because claim 1 of the reference patent recites a sample well with recesses for retaining a single bead.  Examiner notes that claim 12 does not require that there be only a single bead in a recess, nor that there be a fluid-tight seal between the bead and recess. Thus given the broadest reasonable interpretation, claim 12 reads of a well for retaining [i.e., capable of retaining] a single bead, wherein the beads are non-spherical.
Moreover, Pope discloses that reagent beads can be spherical or irregular [i.e., non-spherical] [see para. 0486], and such reagent beads can be coated with a binding moiety like an antibody to bind and retain a ligand to isolate or to react with [see para. 0072]. Thus Pope suggests that reagent beads, such as those in the reference patent, can be spherical or non-spherical. Providing the beads of the reference patent such that they are non-spherical would have required ordinary skills in the art since the shape of reagent beads being non-spherical is known in the art, and yields predictable results as shown by Pope.
As to the present claim 13, see paragraph 0486 of Pope and discussion above.
As to the present claims 14-15, see paragraph 0097 of Pope disclosing that the beads can be made of glass. Providing the beads of the reference patent such that they are made of glass would have required ordinary skills in the art since such material for beads is known in the assay art, and yields predictable results as shown by Pope.
As to the present claim 17, see claim 4 of the reference patent.
As to the present claim 18, see claim 1 of the reference patent.
[Examiner notes that regarding the present claim 7, while the reference patent at claim 4 recites that the recesses are arranged circumferentially around a central portion of the well, the reference patent does not recite that the recesses are fluidly exposed to the central fluid receiving area. Also, regarding the present claim 1, the reference patent does not recite the fluid-tight seal.] 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Vetter (US 20010002984).
Claim 12 a kit comprising:
a sample plate [see para. 0023 disclosing pate 2] comprising one or more sample wells [21] [wee para. 0023 and figure 3], each sample well comprising a base portion, wherein the base portion comprises one or more pockets, recesses or bore, each pocket, recess or bore [21] being arranged for retaining a single, respective reagent bead [see para. 0023 disclosing shaped body 1, which is equivalent to Applicant’s bead; and see para. 0027 disclosing the bodies 1 having for example an outer diameter of 1.75 mm and height of 3.1 mm], in use; and
a corresponding one or more reagent beads [1] for insertion into each one of the respective pockets, recesses or bores [21] of the sample plate, wherein the reagent beads are non-spherical [see fig. 3]. Examiner notes that claim 1 recites an option of only one pocket, recess or bore, with the option of only one bead for insertion into the pocket, recess or bore, which is disclosed by Vetter in figure 3. 
As to claim 13, the reagent beads [1] are of irregular shape [see fig. 3].
As to claims 14 and 15, the reagent beads are composed of glass [see para. 0025].
As to claim 16, the base portion of each sample well comprises a plurality of pockets, recesses or bores [21, see figure 3].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,602,702 (McDevitt).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1678